Citation Nr: 1112082	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  10-08 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for sciatica of the right lower extremity.  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a left hip disorder, to include as secondary to service-connected osteoarthritis of the lumbosacral spine.  

3.  Whether new and material evidence has been presented to reopen a claim for service connection for a right knee disorder, to include as secondary to service-connected osteoarthritis of the lumbosacral spine.  

4.  Whether new and material evidence has been presented to reopen a claim for service connection for a left knee disorder, to include as secondary to service-connected osteoarthritis of the lumbosacral spine.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The September 2009 rating decision denied an increased rating for the Veteran's service-connected osteoarthritis of the lumbosacral spine, then rated 10 percent, and he disagreed with that decision in November 2009.  However, in the February 2010 statement of the case, the RO increased the rating for that disability to 20 percent.  Subsequently, in the Veteran's Substantive Appeal, received in March 2010, he indicated that he was appealing only the issue relating to a greater rating for right lower extremity sciatica.  Moreover, the Veteran specifically stated that the increased rating assigned by the RO for his back disability satisfied his appeal concerning the rating for osteoarthritis of the lumbosacral spine.  In a February 2011 statement, the Veteran's accredited representative requested that the 10 percent rating for his lumbar spine disability "be revisited as the 2009 examination shows clear and unmistakable entitlement to an increase."  However, in light of the RO's assignment of a 20 percent rating for the back disability, as well as the Veteran's clear withdrawal of his appeal of that issue, the Board finds that the issue concerning an increased rating for osteoarthritis of the lumbosacral spine is not before the Board.  See 38 C.F.R. § 20.204(c) (2010).  

The issues concerning entitlement to service connection for a left hip disorder and for right and left knee disorders are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

The Veteran's service-connected sciatica of the right lower extremity is manifested by intermittent sensory involvement and minimally reduced right lower extremity reflexes that result in mild incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, for sciatica of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is so because the Board is taking action favorable to the Veteran by granting a greater rating for right lower extremity sciatica.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the entire history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this rule does not apply here because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  

Service connection for right lower extremity sciatica was granted by a September 2009 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520, effective May 26, 2009.  The hyphenated diagnostic code in this case indicates that an unlisted peripheral nerve disorder, under Diagnostic Code 8599, was the service-connected disorder, and paralysis of the sciatic nerve, under Diagnostic Code 8520, was a residual condition.  See 38 C.F.R. § 4.27 (2010) (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a mild degree.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a moderate degree.  A 40 percent rating is warranted for incomplete paralysis of the sciatic nerve to a moderately-severe degree.  A 60 percent rating is warranted for incomplete paralysis of the sciatic nerve to a severe degree with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.  

VA treatment records dated through July 2010 are silent for complaints of right lower extremity sciatica or for any neurological symptoms affecting the right leg.  

The Veteran reported to a VA compensation examiner in July 2009 that he had daily sharp pain in his lower back that radiated to his buttocks area and halfway down each thigh.  He denied having any flare-ups of the pain, but indicated that it was aggravated by cold weather.  On examination, the examiner noted that the Veteran complained of pain radiating to his left knee on straight leg raise testing of the left leg.  Deep tendon reflexes were diminished at the knee and ankle bilaterally.  There was no lower extremity muscle atrophy, and muscle strength in both legs was normal.  The Veteran did not report any lower extremity numbness, and the examiner stated that the Veteran did not exhibit any limp.  The examiner diagnosed degenerative joint disease and degenerative disc disease of the lumbosacral spine secondary to osteoarthritis with intermittent sciatica.  

As recorded by the July 2009 VA examiner, the Veteran experiences sciatica in his right leg intermittently and denies any numbness or other neurological symptoms in his right leg.  Although the examiner noted diminished right lower extremity reflexes, muscle strength in the right leg was normal.  While the neurological symptoms in the right leg due to the Veteran's service-connected lumbosacral spine disability are only sensory in nature, the Board cannot ignore the finding of diminished reflexes.  However, the Board finds that, due to the intermittent nature of the Veteran's reported symptoms and considering the neurological clinical findings that are no more than mild, the Board finds that the Veteran's right lower extremity sciatica produces mild incomplete paralysis of the sciatic nerve, and no more, as contemplated by the Rating Schedule.  As set forth above, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating under Diagnostic Code 8520.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating for sciatica of the right leg inadequate.  The Veteran's right leg sciatica was evaluated under to 38 C.F.R. § 4.124a, Diagnostic Code 8520, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's right leg sciatica is manifested by intermittent sensory involvement and minimally reduced right lower extremity reflexes which manifestations are mild in severity.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his right leg sciatica.  Ratings in excess of the currently assigned rating are provided for certain manifestations of right leg neurologic disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's right leg sciatica more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749; see also 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

As this issue deals with the rating assigned following the original grant of service connection, consideration has been given to the question of whether staged ratings would be in order.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's right leg sciatica, the evidence shows no distinct periods of time, since service connection became effective for this disorder, during which manifestations varied to such an extent that ratings greater or less than that assigned herein would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  Accordingly, the 10 percent evaluation assigned herein reflects the degree of impairment shown since the date of the grant of service connection for sciatica, right leg, and there is no basis for staged ratings with respect to this claim.  

Accordingly, affording the Veteran the benefit of the doubt, an initial evaluation of 10 percent, but no more, for right lower extremity radiculopathy is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial 10 percent rating for sciatica of the right lower extremity is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

In the September 2009 rating decision, the RO denied entitlement to service connection for a left hip disorder, status post-replacement; for a right knee disorder, status post-replacement; and for a left knee disorder, status post-replacement; each disorder as secondary to the Veteran's service-connected right inguinal hernia scar.  The rating decision found that new and material evidence had not been presented to reopen the previously denied claims.  In a November 2009 statement submitted by the Veteran, he disagreed with the above denials, contending that the disabilities are secondary to his service-connected osteoarthritis of the lumbosacral spine.  38 C.F.R. §§ 20.201, 20.302 (2010).  The notice of disagreement is timely.  Although a rating decision dated in January 2010 denied the claims on whether new and material evidence had been presented to reopen these claims as secondary to the Veteran's service-connected back disorder, a statement of the case has not been issued on these issues.  See Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (finding that a new etiological theory does not constitute a new claim).  Accordingly, the Board is obligated to remand these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all pertinent VA and private treatment records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must issue a statement of the case, as well as notification of the Veteran's appellate rights, on the issues of whether new and material evidence has been presented to reopen claims for service connection for a left hip disorder and for right and left knee disorders, to include as secondary to service-connected osteoarthritis of the lumbosacral spine.  38 C.F.R. § 19.26 (2010).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal to the September 2009 rating decision must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to these issues, the case must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


